Per Curiam.
The alternative writ of mandamus issued in this case at the instance of the relator requires the respondents, the city of East Orange, and its building inspector, to show cause why a permit should not be given to the relator to' erect a building containing stores on the first floor and dwelling apartments on the second.
The return to the writ exhibits that the construction will be in contravention of a zoning ordinance of the city which prohibits such construction in the section of the city in which the relator seeks to build and upon this the respondents ask •that the writ be dismissed.
As we view the facts of this case they do not differ essentially from the facts in the case of State v. Nutley, 99 N. J. L. 389, in which a like response to an application for a writ of mandamus was held insufficient.
A peremptory writ of mandamus will therefore be awarded.